Exhibit 10.3

 

YAHOO! INC.

1995 STOCK PLAN
(AS AMENDED AND RESTATED May 19, 2005)

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT, (the “Agreement”), dated as of
                            , 2005 (the “Date of Grant”), is made by and between
Yahoo! Inc., a Delaware corporation (the “Company”), and
                             (the “Grantee”).

 

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock;

 

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.               Grant of Restricted Stock Award

 

(a)           Grant of Restricted Stock.  The Company hereby grants to the
Grantee                              shares of Restricted Stock (the “Award”) on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan.

 

(b)           Incorporation of Plan; Capitalized Terms.  The provisions of the
Plan are hereby incorporated herein by reference.  Except as otherwise expressly
set forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.  The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision shall be
binding and conclusive upon the Grantee and his/her legal representative in
respect of any questions arising under the Plan or this Agreement.

 

Section 2.               Terms and Conditions of Award

 

The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

 

(a)           Ownership of Shares.  Subject to the restrictions set forth in the
Plan and this Agreement, the Grantee shall possess all incidents of ownership of
the Restricted Stock granted hereunder, including the right to receive or
reinvest dividends with respect to such Restricted Stock and the right to vote
such Restricted Stock.

 

(b)           Restrictions.  Restricted Stock and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of

 

1

--------------------------------------------------------------------------------


 

descent and distribution, during the Restricted Period.  Any attempt to dispose
of any Restricted Stock in contravention of the above restriction shall be null
and void and without effect.

 

(c)           Certificate; Book Entry Form; Legend.  The Company shall issue the
shares of Restricted Stock either (i) in certificate form or (ii) in book entry
form, registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award.  Grantee agrees that any certificate issued for Restricted Stock
prior to the lapse of any outstanding restrictions relating thereto shall be
inscribed with the following legend:

 

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Yahoo! Inc. 1995 Stock Plan, as
amended, and an agreement entered into between the registered owner and the
Company.  Any attempt to dispose of these shares in contravention of the
Restrictions, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, shall be null and void and without effect.

 

(d)           Lapse of Restrictions.  [Except as may be otherwise provided
herein, the restrictions on transfer set forth in Section 2(b) shall lapse with
respect to all of the shares of Restricted Stock subject to the Award on the
third anniversary of the Date of Grant.]

 

[Except as may otherwise be provided herein, the restrictions on transfer set
forth in Section 2(b) shall lapse with respect to all of the shares of
Restricted Stock subject to the Award upon the satisfaction of the
performance-based objectives and conditions set forth on Exhibit A hereto. 
Notwithstanding anything to the contrary in this Section 2(d), in no event shall
any such restrictions lapse prior to the first anniversary of the Date of
Grant.]

 

Upon the lapse of restrictions relating to any shares of Restricted Stock, the
Company shall, as applicable, either remove the notations on any such shares of
Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
shares of Common Stock, free of the restrictive legend described in
Section 2(c), equal to the number of shares of Restricted Stock with respect to
which such restrictions have lapsed.  If certificates representing such
Restricted Stock shall have theretofore been delivered to the Grantee, such
certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer prior to the issuance by the Company of
such unlegended shares of Common Stock.

 

(e)           Termination of Employment.  Notwithstanding Section 2(b), in the
event of the termination of Grantee’s employment or service with the Company,
Parent, Subsidiary or any Affiliate for any reason prior to the lapsing of
restrictions in accordance with Section 2(d) with respect to any portion of the
Restricted Stock granted hereunder, such portion of the Restricted Stock held by
the Grantee shall be automatically forfeited by the Grantee as of the date of
termination.(1)

 

--------------------------------------------------------------------------------

(1) [In accordance with Section 11(b)(i) of the Plan, the Administrator may
provide, in its sole discretion, that upon the termination of the Grantee’s
Continuous Status as an Employee or Consultant (i) without Cause, (ii) by the
Grantee for Good Reason, or (iii) due to the Grantee’s death or Total
Disability, the restrictions on transfer of the shares of Restricted Stock set
forth in Section 2(b) shall be deemed to have fully or partially lapsed, and the
Award shall be non-forfeitable with respect to such shares as of the date of
such termination.]  [Time-based awards only.]

 

2

--------------------------------------------------------------------------------


 

Shares of Restricted Stock forfeited pursuant to this Section 2(e) shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such shares.  If certificates for any such shares
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees or personal representative), such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer.

 

(f)            Corporate Transactions.  The following provisions shall apply to
the corporate transactions described below:

 

(i)            In the event of a proposed dissolution or liquidation of the
Company, the Award will terminate and be forfeited immediately prior to the
consummation of such proposed transaction, unless otherwise provided by the
Administrator.

 

(ii)           In the event of a proposed sale of all or substantially all of
the assets of the Company, or the merger of the Company with or into another
corporation, the Award shall be assumed or substituted with an equivalent award
by such successor corporation, parent or subsidiary of such successor
corporation; provided that the Administrator may determine, in the exercise of
its sole discretion, that in lieu of such assumption or substitution, the Award
shall be vested and non-forfeitable and any conditions or restrictions on the
Award shall lapse, as to all or any part of the Award, including Shares as to
which the Award would not otherwise be non-forfeitable.

 

(g)           Income Taxes.  The Grantee shall pay to the Company promptly upon
request, and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock (whether in connection with the grant or vesting
of the Restricted Stock, the making of an election under Section 83(b) of the
Code in connection with the grant of the Restricted Stock as described in
Section 2(h) below, or otherwise), an amount equal to the taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Stock.  Such payment may be made by any of, or a combination of,
the following methods:  (i) cash or check; (ii) out of the Grantee’s current
compensation; (iii) if permitted by the Administrator in its discretion,
surrender of other shares of Common Stock of the Company which (a) either have
been owned by the Grantee for more than six (6) months as of the date of
surrender or were not acquired, directly or indirectly, from the Company, and
(b) have a Fair Market Value on the date of surrender equal to the amount
required to be withheld; or (iv) if permitted by the Administrator in its
discretion, by electing to have the Company withhold or otherwise reacquire from
the Grantee Shares of Restricted Stock that vest pursuant to the terms hereof
having a Fair Market Value equal to the minimum statutory amount required to be
withheld in connection with the vesting of such Shares.  For these purposes, the
Fair Market

 

3

--------------------------------------------------------------------------------


 

Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”).

 

All elections by the Grantee to have Shares withheld or repurchased to satisfy
tax withholding obligations shall be made in writing in a form acceptable to the
Administrator and shall be subject to the following restrictions:

 

(i)            the election must be made on or prior to the applicable Tax Date;

 

(ii)           once made, the election shall be irrevocable as to the particular
Shares as to which the election is made;

 

(iii)          all elections shall be subject to the consent or disapproval of
the Administrator; and

 

(iv)          if the Grantee is subject to Section 16 of the Exchange Act, the
election must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 

(h)           Section 83(b) Election.  The Grantee hereby acknowledges that he
or she may file an election pursuant to Section 83(b) of the Code to be taxed
currently on the fair market value of the shares of Restricted Stock (less any
purchase price paid for the shares), provided that such election must be filed
with the Internal Revenue Service no later than thirty (30) days after the grant
of such Restricted Stock.  The Grantee will seek the advice of his or her own
tax advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other laws that may be applicable.  The Company
and its affiliates and agents have not and are not providing any tax advice to
the Grantee.

 

Section 3.               Miscellaneous

 

(a)           Notices.  Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Financial Officer and the General Counsel of the Company at the
principal office of the Company and, in the case of the Grantee, to the
Grantee’s address appearing on the books of the Company or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.

 

(b)           No Right to Continued Employment.  Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company, a Parent, a Subsidiary or any Affiliate or shall interfere with or
restrict in any way the right of the Company, Parent, Subsidiary or any
Affiliate, which is hereby expressly reserved, to remove, terminate or

 

4

--------------------------------------------------------------------------------


 

discharge the Grantee at any time for any reason whatsoever, with or without
Cause and with or without advance notice.

 

(c)           Bound by Plan.  By signing this Agreement, the Grantee
acknowledges that he/she has received a copy of the Plan and has had an
opportunity to review the Plan and agrees to be bound by all the terms and
provisions of the Plan.

 

(d)           Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.

 

(e)           Invalid Provision.  The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

(f)            Modifications.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.

 

(g)           Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h)           Governing Law.  This Agreement and the rights of the Grantee
hereunder shall be construed and determined in accordance with the laws of the
State of Delaware.

 

(i)            Headings.  The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(j)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the             day of                       , 2005.

 

 

YAHOO! INC.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

[Insert Name]

 

 

 

 

 

Signature:

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE-BASED OBJECTIVES AND CONDITIONS

 

--------------------------------------------------------------------------------